DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 6, 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 5, 8, 11, 13-19 allowed. 

Prior arts of reference fail to teach wherein said:
In the claims,

2. “a second A film configured to overlap the second region; and a second B film between the second A film and the first substrate, and 20a material of the first A film is different from a material of the second A film”, including all other limitations in the claim. 

5. “second polyimide with an unsubstituted cyclobutane ring, 10the alignment film includes a first A film in the first region and a first B film between the first A film and the first substrate, the alignment film includes a second A film in the second region and a second B film between the second A film and the first substrate, and 15a mass ratio of the first polyimide to the second 

6. “20a first organic film between the first substrate and the alignment film, configured to cover the first transistor, wherein a thickness of the first organic film at a position overlapping the second region is smaller than a thickness of the first organic film at a position overlapping the first region”, including all other limitations in the claim. 

7. “a first inorganic film configured to cover the first organic film, wherein the first inorganic film has an opening at a position-39- overlapping the second region, and, in the second region, the alignment film is in contact with the first organic film through the opening of the first inorganic film”, including all other limitations in the claim. 

9. “a plurality of spacer members arranged between the first substrate and the second substrate at each of a position overlapping the first region and a position overlapping the second region, 25wherein a width of a top portion of a second spacer member at the position overlapping the second region is larger than a width of a top portion of a first spacer member at the position overlapping the first region”, including all other limitations in the claim. 


Claims 3-4, 12 also amended as being dependent to an objected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Nakagawa (2016/0293870) in view of Tanaka et al. (2003/0151710) “Tanaka”, and further in view of Park et al. (2017/0011693) “Park”.    

	As of claim 1, Nakagawa teaches: 
A display apparatus comprising: 
a flexible first substrate (claim1) configured to include a first 5region (non-display area comprising 20 Fig.2)  and a second region on its surface (display area 11 Fig.2); 
a liquid crystal layer (25 Fig.4); and 
a [photolytic] alignment film (60 Fig.4) configured to be in contact with the liquid crystal layer (25 Fig.4).

 Nakagawa fails to teach wherein said 
wherein a material of the alignment film in the first region 10is different from a material of the alignment film in the second region.  

However, Tanaka teaches wherein said 

	
	Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine Nakagawa’s apparatus with the teaching of Tanaka as shown above, so to make a difference in absolute value of the pretilt angles (see [0122]).

Nakagawa as modified by Tanaka fails to teach wherein said 
a photolytic alignment film. 

However, Park teaches wherein said
a photolytic alignment film ([0108] an alignment layer of a photolysis type).  

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine Nakagawa as modified by Tanaka’s apparatus with the teaching of Park as shown above, so to produce ionic impurities (see [0108]).

As of claim 10, Nakagawa teaches 
30wherein the first region is a foldable region ([0022], non-display area comprising 20 Fig.2  is foldable  along the return line A ), and the second region is a region that is not foldable (display area 11 Fig.2 is not foldable as [0024] points out that the second insulating substrate 21 Fig.2, which is a rigid substrate, reduces strain of the display area 11).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628